Citation Nr: 1539826	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  10-33 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to type 2 diabetes mellitus.
 
3.  Entitlement to service connection for bilateral peripheral neuropathy of the upper extremities, to include as secondary to type 2 diabetes mellitus.
 
4.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, to include as secondary to type 2 diabetes mellitus.
 
5.  Entitlement to service connection for loss of vision, to include as secondary to type 2 diabetes mellitus.
 
6.  Entitlement to service connection for impotence, to include as secondary to type 2 diabetes mellitus.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1970 to August 1978, with verified service in Vietnam from May 28, 1971 to August 24, 1971. 

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2014, the Veteran attended a Video Conference hearing before the undersigned.  The hearing transcript is of record.

In July 2014 and March 2015, these matters came before the Board and were remanded for additional evidentiary development.  The case has now been returned to the Board for appellate review.

The issue of entitlement to service connection for loss of vision is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The most probative evidence of record does not demonstrate a current diagnosis of type 2 diabetes mellitus.

2.  Hypertension manifested many years after discharge from active duty and has not been shown by competent clinical, or competent and credible lay evidence to be causally related to the Veteran's active service.

3.  Bilateral peripheral neuropathy of the upper extremities has not been shown by competent clinical, or competent and credible lay evidence to be causally related to the Veteran's active service.

4.  Bilateral peripheral neuropathy of the lower extremities has not been shown by competent clinical, or competent and credible lay evidence to be causally related to the Veteran's active service.

5.  Impotence has not been shown by competent clinical, or competent and credible lay evidence to be causally related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  Type 2 diabetes mellitus was not incurred or aggravated in service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

2.  Hypertension was not incurred or aggravated in service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

3.  Bilateral peripheral neuropathy of the upper extremities was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

4.  Bilateral peripheral neuropathy of the lower extremities was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

5.  Impotence was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2007 and July 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate these claims, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records.  He was afforded pertinent VA examinations in August 2008 and January 2013.  

In the July 2014 remand, the Board directed the VA to obtain and associated specific private treatment records with the claims file.  The VA was also instructed to schedule the Veteran for an additional VA examination to clarify his diagnoses.  It appears the requested private treatment records have been associated with the record.  As for the additional examination, VA treatment records indicate the Veteran failed to report for the scheduled examination in April 2014.  In the March 2014 remand, the Board requested a clarifying addendum to the January 2013 opinion.  A clarifying addendum opinion was provided in April 2015.  Thus, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Legal Criteria - Service Connection

In general, service connection may be granted for a disability or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding a material issue, the Veteran is given the benefit of the doubt.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




Type 2 Diabetes Mellitus

The Veteran contends he has type 2 diabetes mellitus due to Agent Orange exposure while in service.  

The Board is unable to grant entitlement to service connection for type 2 diabetes mellitus because the most probative evidence of record does not demonstrate a current diagnosis of type 2 diabetes mellitus.

In May 2008, the Veteran submitted a document from his private physician, Dr. J.F.R., which listed a number of disorders, to include type 2 diabetes mellitus.  There was no other statement in conjunction with the listed disorders.

At an August 2008 VA examination for diabetes mellitus, the examiner indicated "a diagnosis [was] not possible because clinical data [did] not warrant a diagnosis at [the] time," and recommended a glucose tolerance test for further evaluation.  The Veteran returned for the glucose tolerance test and the results were negative for a diagnosis.

In December 2008, the Veteran submitted a report of his medical history from his private physician, indicating a diagnosis of type 2 diabetes mellitus dating back to November 2007.  

In July 2010, he submitted another private medical report of his diagnoses that included a diagnosis of type 2 diabetes mellitus.

The Veteran attended another VA examination for diabetes mellitus in January 2013.  The examiner diagnosed him with an impaired fasting glucose, noting that a diagnosis of type 2 diabetes mellitus was not warranted based on the available medical information.  The examiner also commented on his private diagnosis of type 2 diabetes mellitus, noting that the blood glucose reading from the "new-onset" diagnosis did not meet the criteria for a diagnosis of type 2 diabetes mellitus.  The examiner also noted there was no confirmation test performed for the subsequently reported diagnosis of type 2 diabetes mellitus.  

VA treatment notes show a self-reported history of type 2 diabetes mellitus.

The Board assigns a higher probative weight to the August 2008 and January 2013 VA examination findings of no diagnosis of diabetes mellitus than the private medical reports showing a history of diabetes mellitus.  In doing so, the Board notes the VA examiners conducted an examination of the Veteran, reviewed his medical history, to include the private findings of diabetes mellitus.  Based on this review, the VA examiners were able to provide a compelling explanation for why the Veteran does not have a diagnosis of type 2 diabetes mellitus.  Furthermore, the Veteran has provided no medical opinion to refute the VA examiners' conclusion.

In considering the Veteran's own statements, while he is competent to testify about symptoms relating to type 2 diabetes mellitus, as a layperson, he has not provided any evidence to demonstrate he is qualified to diagnose the disability.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Accordingly the Board assigns a low probative value to his contentions.

Based on the foregoing, the preponderance of the evidence is against the claim, and the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).  The claim is denied.

Hypertension

The Veteran contends his hypertension is the result of his type 2 diabetes mellitus.  His diagnosis of hypertension was confirmed at an August 2008 VA examination.

As noted above, the Veteran does not have a current diagnosis of type 2 diabetes mellitus.  Accordingly, entitlement to service connection for hypertension as secondary to type 2 diabetes mellitus cannot be granted.

The Board acknowledges that hypertension is a chronic disease subject to presumptive service connection.  See 38 C.F.R. §§ 3.307, 3.309.  After reviewing the medical evidence of record, there is no indication of a diagnosis of hypertension within one year of separating from service.  Thus, entitlement to service connection for hypertension on a presumptive basis is not warranted.

As for entitlement to service connection on a direct basis, a review of service treatment records, to include entrance and separation examination reports, are negative for any complaints, diagnosis, or treatment pertaining to hypertension or high blood pressure.  Thus, there is no evidence of hypertension in service.

In considering the Veteran's contentions, while he is competent to testify about symptoms relating to hypertension, as a layperson, he has not provided any evidence to demonstrate he is qualified to determine the etiology of the disability.  Accordingly the Board assigns a low probative value to his contentions.

As such, the evidence preponderates against finding that hypertension was incurred during active duty and the Veteran has presented no contemporaneous medical or lay evidence to suggest incurrence in service.  Without competent and credible evidence of an association between his claimed disease and his active duty, service connection is not warranted.  Therefore, the benefit of the doubt rule is inapplicable, and the claim is denied.  See 38 U.S.C.A. § 5107(b).  

Bilateral Peripheral Neuropathy

The Veteran contends his bilateral peripheral neuropathy of the upper and lower extremities are the result of his type 2 diabetes mellitus.  Again, as he does not have a current diagnosis of type 2 diabetes mellitus, entitlement to service connection a secondary basis cannot be granted.

The Board has also considered entitlement to service connection on a direct basis.  

Service treatment records, to include entrance and separation examination reports, show no complaints of, diagnosis of or treatment for peripheral neuropathy to the bilateral upper or lower extremities.  

The Veteran was diagnosed with bilateral neuropathy of the upper and lower extremities at an August 2008 VA examination.  

At a January 2013 VA examination, the examiner indicated the Veteran had a history of peripheral neuropathy of the bilateral lower extremity and a normal neurological examination of the upper extremities.  The examiner also indicated the Veteran had type 2 diabetes mellitus with symptoms attributable to diabetic peripheral neuropathy of the bilateral upper and lower extremities.  The Board notes these findings are inconsistent with January 2013 VA diabetes mellitus examination report and an addendum report was requested in March 2015.

Pursuant to the Board's remand, a clarifying addendum was issued in April 2015.  After careful review of the record, the examiner who issued the addendum report determined the Veteran did not have a diagnosis of diabetic peripheral neuropathy.  Rather, the examiner confirmed that the Veteran did have a diagnosis of lower extremity peripheral neuropathy.  The examiner explained that the etiology of the lower extremity peripheral neuropathy was unknown and could be "secondary to a wide number of causes" except diabetes since the Veteran does not have a current diagnosis of diabetes.

The Board assigns a higher probative weight to the April 2015 VA examination addendum opinion because it is based on a review of the record, clarifies the January 2013 VA examination report and provides sound reasoning to support the conclusion reached.  

While the Veteran is competent to testify about symptoms relating to bilateral peripheral neuropathy, as a layperson, he has not provided any evidence to demonstrate he is qualified to determine the etiology of the disability.  Accordingly the Board assigns a low probative value to his contentions.

After reviewing the evidence of record, the Board is unable to grant entitlement to service connection for bilateral peripheral neuropathy of the upper and lower extremities.  The most probative evidence of record finds the Veteran only has peripheral neuropathy of the lower extremity.  To this extent, entitlement to service connection for peripheral neuropathy of the bilateral upper extremity cannot be granted, as there is no evidence of a current disability.  In the event that the Veteran does arguably have a current disability, there was no evidence of a disease or injury in service and no medical or competent lay evidence linking it to his active service.  As for his peripheral neuropathy of the lower extremity, there is no medical or competent lay evidence attributing it to his active service.  Accordingly, the evidence preponderates against a grant and the benefit of the doubt rule is inapplicable.  The claim is denied.  See 38 U.S.C.A. § 5107(b).

Impotence

The Veteran also seeks entitlement to service connection for impotence, as due to type 2 diabetes mellitus.  As he does not have a current diagnosis of type 2 diabetes mellitus, entitlement to service connection a secondary basis cannot be granted.

The Board has also considered entitlement to service connection on a direct basis.  He has current diagnoses of erectile dysfunction and stress incontinence.  See August 2008 and January 2013 VA examination reports.

Service treatment records to include entrance and separation examination reports show no complaints of, diagnosis of or treatment for impotence.  As such, there is no evidence of a disease or injury inservice. 

In considering the Veteran's contentions, while he is competent to testify about symptoms relating to impotence, as a layperson, he has not provided any evidence to demonstrate he is qualified to determine the etiology of the disability.  Accordingly the Board assigns a lower probative value to his contentions.

Overall, the evidence preponderates against finding that impotence was incurred during active duty and the Veteran has presented no contemporaneous medical or lay evidence to suggest incurrence in service.  Without competent and credible evidence of an association between his claimed disease and his active duty, service connection is not warranted.  Therefore, the benefit of the doubt rule is inapplicable, and the claim is denied.  See 38 U.S.C.A. § 5107(b).  
ORDER

Entitlement to service connection for type 2 diabetes mellitus is denied.

Entitlement to service connection for hypertension is denied.
 
Entitlement to service connection for bilateral peripheral neuropathy of the upper extremities is denied.
 
Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities is denied.

Entitlement to service connection for impotence is denied.


REMAND

Additional evidentiary development is required before the claim for entitlement to service connection for vision loss can be properly adjudicated. 

Service treatment records show that at a February 1970 pre-induction examination, the Veteran's vision was 20/25 and he was noted as having defective distant vision.  At various points in service, he reported problems with reading, and blurry vision.  See April 1975 and January 1977 service treatment notes.  In June 1978, he was diagnosed with bilateral latent hyperopia.

The Veteran was afforded two VA eye examinations in August 2008 and January 2013.  Both examiners incorrectly relied on his reported medical history of type 2 diabetes mellitus.  As discussed in the decision above, the evidence preponderates against finding that the Veteran has a diagnosis of type 2 diabetes mellitus.  Furthermore, the aforementioned VA eye examinations provided conflicting findings about whether the Veteran has any problems with his vision.  For these reasons, the Board finds both the in August 2008 and January 2013 VA examinations to be inadequate. 

Although the Veteran failed to attend a scheduled April 2014 VA examination, pursuant to the Board's July 2014 remand, the Board finds an addendum opinion is still warranted before the matter can be properly adjudicated.

Inasmuch as the case is being remanded, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Associated any pertinent outstanding VA treatment records with the electronic claims file.  Follow proper notification procedures if the records are unobtainable.  

2.  Thereafter, provide a copy of the Veteran's electronic claims file to a VA ophthalmologist, or optometrist, for a clarifying addendum opinion.  The examiner must review the Veteran's electronic records and the examination report must indicate that such records were reviewed.

After reviewing the record again, the examiner is asked to respond to the following:

(a)  Clarify whether the Veteran has a current diagnosis of a chronic disability manifested by vision loss.  The examiner should note whether any such disability is due to refractive error or any superimposed pathology and specify this in the report.  If the disability is NOT due to refractive error, OR there is a superimpose pathology, then, determine whether it is at least as likely as not (a 50 percent or greater probability) that the disability:

(i)  Clearly and unmistakably (i.e., obviously and manifestly) preexisted the Veteran's period of active service.  If so, an opinion should be provided as to whether such disorder was clearly and unmistakably NOT aggravated beyond normal progression during service.

(ii)  If either of the above two criteria are not met, the examiner is to assume the disorder did NOT preexist the Veteran's entrance to service.  The examiner should then offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the disorder is in anyway related to service.

(b)  Note that the Veteran does not meet the criteria for a diagnosis of type 2 diabetes mellitus.

(c)  Comment on the August 2008 VA examination report of diabetic retinopathy in the left eye with the January 2013 VA examination report of no evidence of diabetes mellitus, vision loss or diabetic retinopathy.

A complete rationale must be provided for all opinions and conclusions, including a discussion of the facts and medical principles involved.  If the examiner cannot respond without resorting to speculation, she/he must explain why a response would be speculative.

If a new examination is needed before any opinion can be offered, the Veteran should be notified and scheduled for a new VA examination.

3.  Readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


